      Case 2:19-cv-02881-KSM Document 2 Filed 07/02/19 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                        :
JANE DOE,                                               :
               Plaintiff,                               :       CIVIL ACTION NO.
       v.                                     :
                                                        :
The Hospital of University of Pennsylvania,             :
The Trustees of the University of Pennsylvania,         :
The University of Pennsylvania,                         :
The University of Pennsylvania Health System            :
Dr. Octavia Pickett-Blakely,                            :
John Does 1-10, and,                                    :
Police Officers Richard Roes 1-10,                      :
                                                        :
               Defendants.                              :

             PLAINTIFF’S MOTION TO PROCEED IN ANONYMITY

       Plaintiff John Doe comes before this Court seeking to proceed in anonymity in

this matter. As noted in Plaintiff’s Complaint, Plaintiff is transgender (or “trans” or

“transsexual”) and this case is about details regarding her gender. As the Third Circuit

specifically noted in the recent case of Doe v. Megless, 654 F.3d 404 (3rd Cir. 2011)

transsexuality is a condition warranting anonymity in federal proceedings.

       A proposed form of Order granting the requested relief is enclosed.

                                              Respectfully Submitted,

 Date: July 2, 2019                               /s/ Julie Chovanes
                                                  Julie Chovanes, Esq.
                                                  Chovanes Law LLC
                                                  P.O. Box 4307
                                                  Philadelphia, PA 19118
                                                  267-235-4570
                                                  jchovanes@chovanes.com


                                                  Counsel for Plaintiff Jane Doe
